Braby, J.
(dissenting):
The defendant was indicted and convicted of a felonious assault ■and sentenced to ten years’ imprisonment in the State prison. After the jury had retired, and while they were deliberating, a written communication was sent from them to the presiding justice, to which a written reply' was sent. And on the day on which the prisoner was taken into court to be sentenced, and before such sentence was pronounced, the defendant’s counsel moved for arrest •of judgment on the ground that the verdict was contrary to the weight- of evidence; that the court erred in refusing to charge the jury as requested by him; and for the reason that a communication liad been sent to and answered by the court, in the absence of the prisoner, and without the consent of his counsel. No explanation was given either by the district attorney or the learned justice presiding at the time the motion was made, of the character of the •communication or the response, and therefore whether it was *230material or immaterial does not appear. It is not. denied that suck a communication was sent to tke learned justice and responded 'to’, by him; but it is claimed by tke district attorney, in reference to-the legal effect of such an incident, that there is no suggestion that the communication was of a nature to prejudice the defendant or that it had any bearing upon the case, but on the contrary, that it was something probably relating to some trivial question, and that the point predicated of it is therefore valueless. The answer to this suggestion is, that the character of the communication was-unknown either to the defendant or his counsel, and therefore it was impossible for either of them to say what it was; and if speculation may be indulged in, it may just as well be that it referred to the case as that it related to some trivial circumstance..
An examination of the cases on the subject leads to the conclusion that the point presented by the appellant’s counsel is well taken. In the case of Taylor v. Betsford (13 Johns., 487), the court said that the only error to be noticed was that the justice went into the room with the jury at their request, privately and apart from the parties, to answer certain questions proposed to him by the jury. The court said that they had repeatedly held suck conduct to be erroneous, and that whether the information given by the justice was material or had any influence upon the verdict of the jury, was a matter into which it would not inquire. This case was cited with approbation in the case of the Watertown Barth and Loan Company v. Mix (51 N. Y., 558), in which the court decided that a party moving for a new trial, upon the ground of a communication between the judge and the jury without his knowledge or assent, was not bound to show affirmatively that such conununicartion tended to his injury.
In the case of Plunkett v. Appleton (51 How., 469) it was-declared and upon a consideration of all the authorities, which are-quite numerous, that after the jury retires for deliberation it is error for the judge trying the cause to send a communication to them. And in the case of Hoberg v. State of Minnesota (3. Minn., 262) it was held that after the jury retired to consider their verdict, the-judge had no right to communicate with them without the consent of, and apart from, the prisoner and his counsel, and that the rule-applied even to cases where the communication from the judge to-*231the jury was merely to inform them that if they wished any information on matters of law they should come into court and ask it.
The result of a consideration of these authorities is that if any coriimunication be made to the jury by the presiding justice, in a criminal trial on an indictment amounting to felony, the prisoner is not bound to show, in order to entitle him to a new trial, that the communication was to his prejudice ; and if there be no evidence to show the character of the communication, as in this case, it necessarily follows that the verdict must be set aside and a new trial granted.
Judgment affirmed.